On the father’s appeal from the order of disposition dated August 9, 2010, he seeks to challenge so much of the Family Court’s fact-finding order dated April 26, 2010, as, in effect, *728granted the petitioner’s unopposed motion for summary judgment and found that he derivatively abused the child Duane S., Jr. Since the fact-finding order was entered upon the father’s default, “ ‘review is limited to matters which were the subject of contest below,’ ” namely, the denial of the request made by the father’s counsel for an adjournment (Matter of Paulino v Camacho, 36 AD3d 821, 822 [2007], quoting Matter of Constance P. v Avraam G., 27 AD3d 754, 755 [2006]; see Atwater v Mace, 39 AD3d 573, 574 [2007]; Tun v Aw, 10 AD3d 651, 652 [2004]; Matter of Vidal v Mintzer, 309 AD2d 756, 758 [2003]; Conner v Conner, 240 AD2d 614, 615 [1997]).
The granting of an adjournment for any purpose rests in the sound discretion of the trial court upon a balanced consideration of all relevant factors (see Matter of Anthony M., 63 NY2d 270, 283 [1984]; Matter of Latrell S. [Christine K.], 80 AD3d 618, 619 [2011]; Matter of Venditto v Davis, 39 AD3d 555 [2007]; Matter of Paulino v Camacho, 36 AD3d at 822). The determination to grant or deny an adjournment will not be overturned absent an improvident exercise of discretion (see Matter of Anthony M., 63 NY2d at 283-284; Atwater v Mace, 39 AD3d at 574; York v York, 250 AD2d 841 [1998]). Under the circumstances here, the Family Court providently exercised its discretion in denying the father’s counsel’s request for an adjournment. Dillon, J.E, Eng, Sgroi and Miller, JJ., concur.